Taliaferro, J.
The plaintiff and appellee moves to dismiss the appeal on the following grounds:
First — The amount of the appeal bond is insufficient for a suspensive appeal.
Second — There is no order fixing the amount of the bond and the appeal can not be taken.
An examination of the record shows that the judgment rendered is for twelve hundred dollars, with interest at five per cent, per annum from twenty-eighth March, 1870. The bond is dated May — , 1870. The bond does not, therefore, exceed by one-half the amount of the judgment.
The order of appeal requires the bond to be conditioned as the raw directs, and does not specify any amount.
Both grounds for dismissal are, therefore, well taken.
It is ordered that the appeal be dismissed at costs of the appellants. C. P., article 575; 15 An., 333; 19 An,, 507.